Citation Nr: 0533120	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  00-23 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her children




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to July 
1952.  He received several medals including the Purple Heart 
Medal.  The veteran died in March 2000.  The appellant is his 
surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  In February 2003, the appellant had a hearing with 
the undersigned Judge from the Board sitting in Washington 
DC.

In a January 2004 Board remand, it was noted that at the 
February 2003 hearing, the appellant asserted a claim for 
accrued benefits, and that matter was referred to the RO.  
The case has been returned to the Board and is ready for 
further review.  


FINDINGS OF FACT

1. The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.  

2. The veteran died in March 2000, and the death certificate 
lists the cause of death as cardio respiratory failure due to 
or as a consequence of pneumonia, due to or as a consequence 
of a history of meningitis. 

3.  At the time of the veteran's death, service connection 
was in effect for resection of the intestines as a residual 
of a gunshot wound, rated as 40 percent disabling; residuals 
of a gunshot wound to the left flank, rated as 10 percent 
disabling; acne of the neck and shoulders, rated as 10 
percent disabling; and for residuals of a tonsillectomy, 
rated as noncompensable.  These disorders are not shown to 
have been etiologically related to the cause of the veteran's 
death or to otherwise have contributed or hastened his 
demise.

4.  Cardio respiratory problems, pneumonia or meningitis were 
not present in service, were not manifested until many years 
thereafter, and are not shown to be etiologically related to 
service.  The evidence does not show that a disease that is 
related to service caused or contributed substantially or 
materially to the cause of the veteran's death.  


CONCLUSION OF LAW

The cause of the veteran's death -- cardio respiratory 
failure due to or as a consequence of pneumonia due to or as 
a consequence of a history of meningitis -- was not incurred 
in or aggravated by military service and may not be presumed 
to have been incurred therein; a service-connected disability 
did not cause the veteran's death or contribute substantially 
or materially to cause his death.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.306, 3.309, 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records are negative for any 
findings or diagnosis of a heart disorder, a lung disability, 
or meningitis.  Chest X-rays conducted during service were 
all negative, and at separation in July 1952, his lungs and 
chest were normal on clinical evaluation.  A chest X-ray at 
separation was negative.  Clinical evaluation of the heart 
showed no abnormality, and blood pressure readings were in 
the normal range.  When the veteran was examined by VA in 
February 1953, no pertinent abnormality was noted.  

The first clinical reference to a respiratory disorder is in 
September 1998, when the veteran was hospitalized at a VA 
facility, and a history of chronic obstructive pulmonary 
disease was noted.  In January 1999, when the veteran was 
examined by VA, chronic obstructive pulmonary disease was 
diagnosed.  In addition, an elevated blood pressure reading 
was recorded (174/94).  See 38 C.F.R. Part 4, Code 7101 
(2005).  No diagnosis regarding the blood pressure was 
entered.  

Private medical records show that in January 2000, the 
veteran was seen at an emergency room, and was noted to have 
pneumonia.  A lumbar puncture showed meningitis.  He was 
admitted and treated for just under two weeks.  Thereafter, 
he was transferred to a VA facility and admitted that same 
month.  He remained hospitalized at the VA facility and was 
treated until he expired in March 2000.  

As noted, the veteran died in March 2000.  The death 
certificate lists the cause of death as cardio respiratory 
failure due to or as a consequence of pneumonia, due to or as 
a consequence of a history of meningitis.  An autopsy was 
performed.  In the May 2000 autopsy report, the examiner 
concluded that the veteran's demise most likely was due to 
bacterial endocarditis and heart failure.  

In October 2004, a VA examiner reviewed the claims file and 
opined that the cause of the veteran's death -- cardio 
respiratory failure due to or as a consequence of pneumonia 
due to or as a consequence of a history of meningitis -- was 
not incurred in or aggravated by service.  The examiner noted 
that service connected conditions were not principle or 
contributory causes of his death, and that the service 
connected disabilities did not contribute substantially or 
materially to his death.  The examiner noted that there is no 
casual connection between the veteran's service-connected 
disabilities and his cause of death.  

Service connection may be granted for a disability resulting 
from injury suffered or disease contracted while on active 
duty and may be presumed if a cardiac disability is 
manifested to a compensable degree within the first post 
service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 
C.F.R. § 3.303, 3.306, 3.309.  

In this case, service records are negative for any findings 
of a heart disability, a lung disability or meningitis.  The 
record shows that at the time of his separation from service, 
the veteran was evaluated to be without defect or abnormality 
of the pertinent systems.  Further, there is no indication of 
record of a lung disorder until 1998, or meningitis or a 
cardiovascular disorder until many years after service 
separation.  Thus, direct service connection, or presumptive 
service connection in the case of a heart disorder, is not 
established.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  The 
service connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See, Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1) (2005).  If the service-connected 
disability affected a vital organ, consideration must be 
given to whether the debilitating effects of the service- 
connected disability rendered the veteran less capable of 
resisting the effects of other diseases.  See, 38 C.F.R. § 
3.312(c)(3).  

A contributory cause of death is inherently one not related 
to the principal cause. In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  

In this case, the medical evidence in the record does not 
establish, or even suggest, a link between a cardio-
respiratory disorder, pneumonia or meningitis from which the 
veteran ultimately died, and his prior military service.  In 
fact a VA examiner has stated that there is no relationship 
between the veteran's service or any service-connected 
disability and his death.  In addition, at the time of his 
death, the veteran had established service connection for 
resection of the intestines as a residual of a gunshot wound, 
rated as 40 percent disabling, residuals of a gunshot wound 
to the left flank, rated as 10 percent disabling; acne of the 
neck and shoulders, rated as 10 percent disabling; and for 
residuals of a tonsillectomy, rated as noncompensable.  There 
is no evidence in the record to indicate that these 
disabilities were a contributing cause of the veteran's 
death.  None of the treatment notes suggest that there was a 
relationship between any service-connected disability and the 
veteran's pneumonia or meningitis and any contributory causes 
of death.  A VA examiner has opined that there is no 
relationship between the service-connected disabilities and 
the veteran's death.  The appellant has presented no medical 
evidence to refute this finding.  Therefore, the Board finds 
that the veteran's service-connected disabilities were not 
singularly or jointly a contributory cause of his death.  38 
C.F.R. § 3.312.  

Therefore, the Board finds that entitlement to service 
connection for the veteran's cause of death is not warranted.  
Similarly, the Board finds that the veteran's service- 
connected disabilities are not shown to have contributed 
substantially and materially to his death.

The Board does not doubt the sincerity of the appellant's 
belief that the veteran's cause of death was related to his 
military service.  The Board has considered her statements 
and the hearing testimony offered by the appellant and her 
children.  The Court has held that lay persons, such as the 
appellant, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  Unfortunately, in this case, 
the appellant has been unable to provide competent medical 
evidence to show an etiological relationship between the 
veteran's cause of death and his period of military service 
or any incident therein.  In the absence of any competent 
medical evidence relating the veteran's cause of death to his 
military service, the Board finds that the preponderance of 
the evidence is against the claim. Accordingly, the appeal is 
denied.   

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim and affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005)); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  A VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the RO provided 
the appellant with notice of the VCAA in February 2002.  

The February 2002 letter satisfied the content requirement of 
a VCAA notice.  A VCAA notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The February 2002 VCAA letter informed the appellant 
concerning the information and evidence necessary to 
substantiate her claim.  The letter explained which 
information or evidence it needed from her and what she could 
do to help with the claim.  The RO advised her as to what VA 
would do to assist her in the development of the evidence to 
support her claim.  In addition, the VCAA notice letter also 
contained the "fourth element," informing him of the need to 
submit medical evidence.  Thus, the appellant clearly had 
actual knowledge of this requirement.  

The timing of the VCAA notice letter did not comply with the 
requirements of Pelegrini.  However, the United States Court 
of Appeals for Veterans Claims (Court) in Pelegrini has left 
open the possibility that a notice error may be found to be 
non-prejudicial to a claimant.  All the VCAA requires is that 
the duty to notify be satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the appellant before the final 
transfer and certification of the case to the Board, and she 
had ample time in which to respond to the notice letter.  
Viewed in context, the furnishing of the VCAA notice after 
the decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005).  The appellant has 
had a "meaningful opportunity to participate effectively" in 
the processing of her claim.  Mayfield , Id.  The Board finds 
that the present adjudication of the issue on appeal will not 
result in any prejudice to the appellant.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  It is noted that the appellant has 
had a hearing before the Board and records have been 
obtained.  In addition a nexus opinion has been obtained.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the appellant in this case.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


